          Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 1 of 22                                FILED
                                                                                               2021 Mar-25 AM 10:58
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

    IRADELL WRIGHT, as the                        )
    Administrator of the Estate of James          )
    Edward Wright, et al.,                        )
                                                  )
          Plaintiffs,                             )
                                                  )    Case No. 2:18-cv-01897-SGC
    v.                                            )
                                                  )
    REGIONS BANK, et al.,                         )
                                                  )
          Defendants.                             )

                        MEMORANDUM OPINION & ORDER 1

         This action is maintained by Iradell Wright, proceeding individually and as

the Administrator of the Estate of James Edward Wright (“Mrs. Wright”). The

defendants are Regions Financial Corporation (“Regions”) and Metropolitan Life

Insurance Company (“MetLife”).2 Pending before the undersigned are six motions

filed by Regions and MetLife. (Docs. 24, 34, 39-42). The undersigned addresses

each motion in this memorandum opinion and order.




1
  The parties have consented to the exercise of dispositive jurisdiction by a magistrate judge
pursuant to 28 U.S.C. § 636(c). (Docs. 13, 35).
2
 While Mrs. Wright identifies the defendant which sponsored the plan as Regions Bank, that
defendant states it is correctly identified as Regions Financial Corporation. (Doc. 24 at p. 1). The
Clerk is DIRECTED to amend the docket sheet to reflect that the defendant is Regions Financial
Corporation, not Regions Bank.
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 2 of 22




I.    Procedural History

      Mrs. Wright commenced this action in the Circuit Court of Jefferson County,

Alabama, asserting state law claims based on the denial of benefits allegedly due

under two life insurance policies. In her original complaint, Mrs. Wright named

Regions as the sole defendant. Regions removed the action to this district court on

the grounds Mrs. Wright’s state law claims are completely preempted by the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001

et seq. (“ERISA”), thereby creating federal subject matter jurisdiction. (Doc. 1).

The action was stayed on January 3, 2019, for Mrs. Wright to exhaust her

administrative remedies. (Doc. 12). Mrs. Wright filed an amended complaint on

February 10, 2020, adding MetLife as a defendant, and a second amended complaint

on April 20, 2020, adding a claim to recover benefits pursuant to 29 U.S.C. §

1132(a)(1)(B) (the “ERISA claim”). (Docs. 21, 37). The second amended complaint

incorporates by reference the allegations and claims included in the first amended

complaint.

      Presently pending are (1) two motions to dismiss the first amended complaint,

one filed by each defendant; (2) two motions to dismiss Counts I – IV and dismiss

or stay Count V of the second amended complaint, one filed by each defendant; (3)

a motion to stay the deadline for submission of the report required by Rule 26(f) of

the Federal Rules of Civil Procedure, filed by Regions; and (4) a motion to

                                         2
         Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 3 of 22




supplement its motion to dismiss and/or stay counts asserted in the second amended

complaint, filed by MetLife. (Docs. 24, 34, 39-42). 3 Mrs. Wright has responded to

the motions to dismiss the first amended complaint. (Docs. 27, 38). She has not

responded to the motions to dismiss and/or stay counts asserted in the second

amended complaint, the motion to stay the Rule 26(f) deadline, or the motion to

supplement.

       MetLife’s motion to supplement its motion to dismiss and/or stay counts

asserted in the second amended complaint is due to be granted to the extent the

undersigned will consider the information provided in the supplement in ruling on

the underlying motion.           Additionally, for the reasons discussed below, the

defendants’ motions directed to the first and second amended complaints are due to

be granted in part and denied without prejudice in part, and Regions’ motion to stay

the Rule 26(f) deadline is due to be granted.




3
  Technically, Regions filed a motion for joinder in MetLife’s motion to dismiss and/or stay counts
asserted in the second amended complaint. (Doc. 41). The undersigned refers to the motion as a
motion to dismiss for ease of reference. Additionally, the undersigned notes that typically the last-
filed version of a complaint is the operative pleading and the filing of an amended complaint moots
a motion to dismiss an earlier version of the complaint. However, given Mrs. Wright’s second
amended complaint incorporates by reference the allegations of the first amended complaint and
given the motions filed by the defendants with respect to the second amended complaint
incorporate by reference arguments included in their motions to dismiss the first amended
complaint, the undersigned considers the first amended complaint, the second amended complaint,
and all dispositive motions filed by the defendants in determining how this action should proceed.
                                                 3
         Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 4 of 22




II.     Mrs. Wright’s Factual Allegations and Claims

        Iradell Wright and James Edward Wright were husband and wife. (Doc. 21

at ¶ 6). Mr. Wright passed away on December 5, 2013. (Id.). At the time of Mr.

Wright’s death, both spouses were employed by Regions. (Id.). As employees of

Regions, each spouse took out one or more life insurance policies, and each spouse

paid the monthly premiums due to maintain coverage. (Id. at ¶¶ 7-9). Mrs. Wright

was the named beneficiary of the two policies insuring Mr. Wright’s life. (Doc. 37

at ¶ 45). Mrs. Wright concedes these two policies are a component of an employee

benefit plan regulated by ERISA. (Id. at ¶ 46). MetLife issued and administered the

policies, and Regions was the sponsor of the plan. (Doc. 1 at ¶ 6; Doc. 37 at ¶ 44).

As the plan administrator, MetLife has discretionary authority to interpret the plan

and determine eligibility and entitlement to benefits under the plan. (Doc. 1-2 at p.

55).4

        When Mr. Wright fell ill on November 12, 2013, Mrs. Wright contacted

Regions’ Human Resources Department and was advised the two policies insuring

Mr. Wright’s life would be honored in the event of his death. (Doc. 21 at ¶¶ 1, 10-


4
  The undersigned notes consideration of the contents of the plan is not improper at this stage of
the litigation. While a court typically is limited to reviewing what is within the four corners of a
complaint on a motion to dismiss, the general rule yields where the complaint refers to a document
that is central to a claim and undisputed, meaning its authenticity is not challenged. Day v. Taylor,
400 F.3d 1272, 1275-76 (11th Cir. 2005); Bickley v. Caremark RX, Inc., 461 F.3d 1325, 1329 n.7
(11th Cir. 2006). Mrs. Wright’s second amended complaint refers to the plan, which is at the heart
of this action, and she does not dispute the authenticity of the plan.

                                                 4
        Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 5 of 22




11, 21). Mrs. Wright contacted Regions’ Human Resources Department again on

December 12, 2013, after Mr. Wright’s death. (Id. at ¶ 12). Consistent with the

earlier conversation, an employee in the Human Resources Department by the name

of Jamie Ray advised Mrs. Wright that she would be able to recover survivor’s

benefits under the policies insuring Mr. Wright’s life. (Id.). However, when Mrs.

Wright made further attempts to collect on the policies, Ray informed her that she

was ineligible to recover those benefits because both she and her husband were

Regions’ employees. (Id. at ¶¶ 12, 17).5 This was news to Mrs. Wright. (Id. at ¶

16).

       Based on these factual allegations, Mrs. Wright asserts a claim seeking a

declaratory judgment the defendants acted unconscionably by refusing to pay out

benefits under the policies insuring Mr. Wright’s life. (Doc. 21 at Count I). She

also asserts claims for breach of contract, fraud, and bad faith failure to pay insurance

benefits, seeking to recover compensatory and punitive damages, attorney’s fees,

and costs. (Id. at ¶ 1, Counts II – IV).6 Finally, Mrs. Wright asserts a claim to

recover benefits pursuant to § 1132(a)(1)(B), which the undersigned refers to as the

“ERISA claim.” (Doc. 37 at Count V).



5
 Ray also informed Mrs. Wright the premiums paid to maintain coverage under the policies would
be refunded. (Doc. 21 at ¶¶ 12, 17).
6
  Mrs. Wright appears to assert claims for both fraudulent suppression and fraudulent
misrepresentation. (See Doc. 21 at ¶¶ 18, 29).
                                              5
        Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 6 of 22




III.   Status of Administrative Review Process

       The employee benefit plan encompassing the two life insurance policies at

issue includes a process for submitting a claim for benefits and appealing an initial

determination of a claim. (Doc. 1-2 at pp. 54-55). The second amended complaint,

the defendants’ pending motions, and Mrs. Wright’s responses to those motions

collectively make clear Mrs. Wright filed multiple claims with MetLife on July 31,

2019, seeking to recover benefits allegedly due under the two policies insuring Mr.

Wright’s life. (Doc 24 at p. 14; Doc. 37 at ¶ 50; Doc. 40 at p. 4; Doc. 42 at p. 1).

MetLife issued initial determinations on all but one claim on April 3, 2020, and

notified Mrs. Wright of her right to administratively appeal the determinations

within 60 days. (Doc. 37 at ¶ 51; Doc. 40 at p. 4; Doc. 42 at p. 1). These

determinations were not acceptable to Mrs. Wright, who asserted that as of April 20,

2020, she “[was] exhausting all administrative remedies to no avail” and “[would]

continue to exhaust any and all administrative remedies.” (Doc. 37 at ¶¶ 48, 51;

Doc. 38 at pp. 4-6).7 MetLife issued an initial determination on Mrs. Wright’s

remaining claim on May 14, 2020, and notified Mrs. Wright of her right to

administratively appeal the determination within 60 days. (Doc. 42 at pp. 1-2).




7
 The second amended complaint is not clear as to the substance of the initial determinations. (See
Doc. 37 at ¶ 51).
                                                6
        Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 7 of 22




IV.   Standard of Review

      Rule 12(b)(6) must be considered against the backdrop of Rule 8(a)(2) of the

Federal Rules of Civil Procedure. Rule 8(a)(2) “requires only ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give

the defendant fair notice of what the … claim is and the grounds upon which it

rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley

v. Gibson, 355 U.S. 41, 47 (1957)). Rule 8 “does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the defendant-unlawfully-

harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (quoting

Twombly, 550 U.S. at 555). “[L]abels and conclusions,” “a formulaic recitation of

the elements of a cause of action,” and “naked assertion[s] devoid of further factual

enhancement” are insufficient. Id. at 678 (quoting Twombly, 550 U.S. at 555, 557)

(internal quotation marks omitted).

      To survive a motion to dismiss for failure to state a claim on which relief may

be granted brought pursuant to Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability

                                           7
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 8 of 22




requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 556).

V.    Discussion

      The defendants argue in their motions directed to the first and second amended

complaints that (1) Mrs. Wright’s state law claims should be dismissed because they

are completely and defensively preempted by ERISA; (2) Mrs. Wright’s ERISA

claim should be dismissed because she has failed to exhaust her administrative

remedies or, alternatively, stayed until such time as she satisfies the exhaustion

requirement; and (3) even if the ERISA claim is properly before the court, Mrs.

Wright cannot recover extra-contractual or punitive damages. In her responsive

submissions, Mrs. Wright makes no substantive argument her state law claims are

not preempted or that she should be able to recover extra-contractual and punitive

damages.

      A.     State Law Claims

      ERISA creates a comprehensive regulatory scheme for certain employee

benefit plans, as well as a civil enforcement scheme for those plans. Gilbert v. Alta

Health & Life Ins. Co., 276 F.3d 1292, 1295 (11th Cir. 2001). It is “one of only a

few federal statutes” under which two types of preemption may arise: complete

preemption (also known as super preemption) and defensive preemption (also know



                                          8
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 9 of 22




as conflict preemption). Connecticut State Dental Ass’n v. Anthem Health Plans,

Inc., 591 F.3d 1337, 1343-44 (11th Cir. 2009) (“Anthem”).

      “Complete preemption is a narrow exception to the well-pleaded complaint

rule and exists where the preemptive force of a federal statute is so extraordinary

that it converts an ordinary state law claim into a statutory federal claim.” Id. at

1343; see also Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (explaining

the well-pleaded complaint rule provides “federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff’s properly pleaded

complaint,” such that plaintiff “may avoid federal jurisdiction by exclusive reliance

on state law”). In the ERISA context, this type of preemption derives from § 1132,

the statute’s civil enforcement provision, which carries the “extraordinary”

preemptive force described above. Anthem, 591 F.3d at 1344 (citing Metro. Life Ins.

Co. v. Taylor, 481 U.S. 58, 65-66 (1987)). By operation of the doctrine of complete

preemption, an action purporting to assert only state law claims may be removable

to federal court. Id.

      While complete preemption is jurisdictional in nature, defensive preemption

is substantive in nature, effectively serving as an affirmative defense. Id. In the

ERISA context, it derives from 29 U.S.C. § 1144(a), the statute’s express preemption

clause, which provides that the terms of the statute supersede all state laws that

“relate to” an ERISA-governed employee benefit plan. Id. Defensive preemption


                                         9
        Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 10 of 22




requires dismissal of such claims. Butero v. Royal Maccabees Life Ins. Co., 174

F.3d 1207, 1212 (11th Cir. 1999).

       Apart from being different in nature and effect, complete preemption and

defensive preemption are not coextensive. Anthem, 591 F.3d at 1344. Complete

preemption is narrower than defensive preemption. Id. Consequently, claims that

are completely preempted are defensively preempted, but claims that are defensively

preempted are not necessarily completely preempted. Id.; Butero, 174 F.3d at 1215;

Cotton v. Mass Mut. Life Ins. Co., 402 F.3d 1267, 1281 (11th Cir. 2005).

       As stated, the defendants argue Mrs. Wright’s state law claims are both

completely preempted and defensively preempted. The undersigned addresses the

complete preemption argument with respect to Mrs. Wright’s breach of contract

claim to make clear on the record this district court has federal subject matter

jurisdiction over this action.8 The undersigned declines to address whether Mrs.

Wright’s other state law claims meet the standard for complete preemption, which




8
 Reliance on the ERISA claim added after after this action was removed from the Circuit Court
of Jefferson County, Alabama, to establish federal subject matter jurisdiction would be imprudent.
At least as a general rule, “the district court must look at the case at the time of removal to
determine whether it has subject-matter jurisdiction.” Pintando v. Miami-Dade Hous. Agency, 501
F.3d 1241, 1244 (11th Cir. 2007). Thus, a federal claim added by amendment typically will not
provide a basis for exercising federal subject matter jurisdiction. See Lamm v. Bekins Van Lines
Co., 139 F. Supp. 2d 1300, 1315 (M.D. Ala. 2001) (holding federal claim that plaintiffs sought to
add by amendment after removal did not confer federal subject matter jurisdiction on district court
because of the general rule set out above); cf. Behlen v. Merrill Lynch, 311 F.3d 1087, 1095 (11th
Cir. 2002) (holding district court did not lose federal subject matter jurisdiction when plaintiff
amended complaint post-removal to drop federal claim).
                                               10
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 11 of 22




is “more exacting” than the standard for defensive preemption, because complete

preemption of her breach of contract claim vests this court with federal subject

matter jurisdiction over her other state law claims, even if those claims are not

completely preempted, and it is clear those claims are at least defensively preempted.

See Butero, 174 F.3d at 1215 (holding district court had federal subject matter

jurisdiction over claims that escaped complete preemption because they were joined

with claims that were completely preempted) (citing 28 U.S.C. § 1441(c)); Anthem,

591 F.3d at 1353 (same); Horn v. Alabama Power Co., 2016 WL 1248923, at *6

(M.D. Ala. Mar. 30, 2016) (noting it was not necessary to determine whether fraud

claim met “more exacting” standard for complete preemption because completely

preempted breach of fiduciary duty claim vested court with federal subject matter

jurisdiction over fraud claim and it was apparent fraud claim was at least defensively

preempted).

              1.   Complete Preemption of Breach of Contract Claim

      The test for complete preemption under ERISA was established by the United

States Supreme Court in Aetna Health Inc. v. Davila, 542 U.S. 200 (2004). The

Davila test requires two inquires: (1) whether a plaintiff could have brought her

claim pursuant to § 1132, and (2) whether a defendant’s actions implicate a legal

duty independent of ERISA. Davila, 542 U.S. at 210; see also Anthem, 591 F.3d at

1345 (applying Davila test). If the answer to the first question is in the affirmative

                                         11
        Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 12 of 22




and the answer to the second question is in the negative, complete preemption

applies. Davila, 542 U.S. at 210.

       The first inquiry depends in turn on (1) whether the claim falls within the

scope of § 1132 and (2) whether the plaintiff has standing to sue under ERISA.

Anthem, 591 F.3d at 1350 (interpreting Davila). In determining whether a claim

falls within the scope of § 1132, some courts in this judicial circuit have considered

the factors that comprised the test for complete preemption prior to Davila, as set

out in Butero. See, e.g., Gowan v. Assurity Life Ins. Co., 2013 WL 1192580, at *3

(S.D. Ga. Mar. 22, 2013); Dye v. Hartford Life & Acc. Co., 2014 WL 1379246, at

*3 n.9 (M.D. Ga. Apr. 8, 2014). These factors include (1) whether there is a relevant

ERISA plan, (2) whether the defendants are ERISA entities, and (3) whether the

plaintiff seeks compensatory relief akin to that available under § 1132. Butero, 174

F.3d at 1212.9 In an unpublished opinion, the Eleventh Circuit has considered at

least the first factor. See Garcon v. United Mut. of Omaha Ins. Co., 779 F. App’x

595, 597-98 (11th Cir. 2019); see also Knox v. American Professional Assocs., LLC,

2020 WL 6930447, at *2 (N.D. Ga. May 27, 2020) (citing Garcon for consideration

of first Butero factor).




9
  The fourth Butero factor – whether the plaintiff has standing to sue – is reflected in the Davila
factors.
                                               12
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 13 of 22




      To ensure a thorough analysis of complete preemption, the undersigned

considers both the Davila factors and the Butero factors. Those factors, synthesized,

are as follows: (1) whether there is a relevant ERISA plan, (2) whether the

defendants are ERISA entities, (3) whether the plaintiff has standing to sue under

ERISA, (4) whether the plaintiff seeks compensatory relief akin to that available

under § 1132, and (5) whether the defendants’ actions implicate a legal duty

independent of ERISA.

      An employee benefit plan is statutorily defined as (1) any plan, fund, or

program (2) established or maintained (3) by an employer (4) for the purpose of

providing benefits (5) to participants or their beneficiaries. Donovan v. Dillingham,

688 F.2d 1367, 1371 (11th Cir. 1982) (citing 29 U.S.C. § 1002(1)). Based on the

facts alleged in Regions’ notice of removal and on the copy of the plan document

attached to that notice, the undersigned is satisfied the life insurance policies at issue

are a component of a plan that meets all five requirements and, thus, qualifies as an

employee benefit plan subject to ERISA.

      Regions, as the employer that sponsored the plan, and MetLife, as the plan

administrator with discretionary authority to interpret the plan and determine

eligibility and entitlement to benefits under the plan, qualify as ERISA entities. See

Morstein v. Nat’l Ins. Servs., Inc., 93 F.3d 715, 722 (11th Cir. 1996) (“ERISA

entities are the employer, the plan, the plan fiduciaries, and the beneficiaries under


                                           13
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 14 of 22




the plan.”); 29 U.S.C. § 1002(21)(A) (defining a “plan fiduciary” as one who

exercises discretionary authority or responsibility with respect to management or

administration of the plan); Butero, 174 F.3d at 1213 (noting insurer that could

control determination of rights and payment of benefits under plan qualified as

ERISA entity). Mrs. Wright, as the named beneficiary with at least the potential to

recover benefits under the life insurance policies at issue, has standing to sue under

ERISA. Gables Ins. Recovery, Inc. v. Blue Cross and Blue Shield of Florida, Inc.,

813 F.3d 1333, 1338 (11th Cir. 2015) (“Aside from the Secretary of Labor, ERISA

permits only two categories of persons to sue for benefits: plan beneficiaries and

plan participants.”) (citing 29 U.S.C. 1132(a)(1)); Anthem, 591 F.3d at 1353 (“[A]ll

one needs for standing under ERISA is a colorable claim for benefits . . . .”).

      Through her breach of contract claim, Mrs. Wright seeks compensatory relief

akin to that available under § 1132. Mrs. Wright’s breach of contract claim is based

on the defendants’ alleged wrongful denial of benefits under life insurance policies

encompassed by an ERISA-governed employee benefit plan – that is, their alleged

breach of the plan – and for the alleged breach, Mrs. Wright seeks to recover the full

amount of the benefits she believes are due under the policies. See Gables Ins.

Recovery, 813 F.3d at 1338 (holding state law claims, including one for breach of

contract, based on alleged wrongful denial of coverage under ERISA-governed

employee benefit plan fell within scope of § 1132).


                                         14
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 15 of 22




      Finally, the defendants’ alleged breach did not implicate a legal duty

independent of ERISA. See Borrero v. United Healthcare of New York, Inc., 610

F.3d 1296, 1304 (11th Cir. 2010) (holding breach of contract claims did not

implicate legal duty independent of ERISA because “the content of the claims

necessarily require[d] the court to inquire into aspects of the ERISA plans because

of the invocation of terms defined under the plans”); Dye, 2014 WL 1379246, at *4

(holding breach of contract claim based on alleged erroneous termination of benefits

necessarily required inquiry into content of plan and, thus, was not premised on legal

duty independent of ERISA); Knox, 2020 WL 6930447, at *3 (holding breach of

contract claim based on denial of plan benefits was not predicated on legal duty

independent of ERISA); Woods v. Radiation Therapy Servs., Inc., 2017 WL 727766,

at *9 (M.D. Fla. Feb. 24, 2017) (rejecting argument defendant’s alleged breach of

contractual provisions contained in plan violated legal duty that existed

independently of ERISA). Therefore, Mrs. Wright’s breach of contract claim is

completely preempted by ERISA and serves as a basis for this district court’s

exercise of federal subject matter jurisdiction over this action. Moreover, because

the claim is completely preempted by ERISA, it is also defensively preempted by

ERISA, such that it is subject to dismissal. See Butero, 174 F.3d at 1215 (holding

claims that were completely preempted were necessarily defensively preempted and




                                         15
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 16 of 22




due to be dismissed); S. Fulton Dialysis, LLC v. Caldwell, 428 F. Supp. 3d 1346,

1355 (N.D. Ga. 2019) (same).

             2.     Defensive Preemption of Remaining State Law Claims

      Whether a federal statute defensively preempts a state statute turns on

congressional intent. Shaw v. Delta Air Lines, Inc., 463 U.S. 85, 95 (1983). In

ascertaining congressional intent, courts first look to the text of a federal preemption

provision, giving effect to its plain language, “and move on, as need be,” to the

structure and purpose of the statute as a whole. Id. at 97; New York State Conf. of

Blue Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 655 (1995)

(“New York Blues”); see also Morstein, 93 F.3d at 718 (noting ERISA does not

define the phrase “relate to”).       Applying these familiar canons of statutory

construction, the Supreme Court in Shaw held “[a] law ‘relates to’ an employee

benefit plan, in the normal sense of the phrase, if it has a connection with or reference

to such a plan.” 463 U.S. at 96-97. However, the Court subsequently acknowledged

its “attempt to construe the phrase ‘relate to’” in Shaw is of limited utility, given

connections (like relations) “stop nowhere” and a construction of the phrase pursuant

to which preemption “would never run its course” “would be to read Congress’s

words of limitation as a mere sham.” 514 U.S. at 655-56 (internal quotation marks

omitted).



                                           16
        Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 17 of 22




       Given the “unhelpful” text of the statute and the “frustrating difficulty of

defining its key term,” the Court in New York Blues “look[ed] instead to the

objectives of the ERISA statute as a guide to the scope of the state law that Congress

understood would survive.” Id. at 656. “The legislative history suggests that the

sweep of ERISA preemption is broad, applying well beyond those subjects covered

by ERISA itself.” Jones v. LMR Intern., Inc., 457 F.3d 1174, 1179 (11th Cir. 2006).

Thus, courts have found § 1144(a) to defensively preempt state law claims for bad

faith failure to pay insurance benefits, fraud, and declaratory judgment that are based

on the denial of benefits under an ERISA-governed employee benefit plan.10




10
   See, e.g., Gilbert v. Alta Health & Life Ins. Co., 276 F.3d 1292, 1301 (11th Cir. 2001) (holding
claim for bad faith denial of insurance benefits under Alabama law was defensively preempted by
ERISA); Variety Children’s Hosp., Inc. v. Century Med. Health Plan, Inc., 57 F.3d 1040, 1042
(11th Cir. 1995) (holding fraud and misrepresentation claims were defensively preempted by
ERISA); Lewis v. Blue Cross and Blue Shield of Georgia, 2015 WL 1475610, at *7 (M.D. Ala.
Mar. 31, 2015) (holding fraudulent misrepresentation and suppression claims were “classic
examples” of state law claims defensively preempted by ERISA); Horn v. Alabama Power Co.,
2016 WL 1248923, at *6-7 (M.D. Ala. Mar. 30, 2016) (holding fraudulent misrepresentation claim
was defensively preempted by ERISA); Woods v. American United Life Ins. Co., 2015 WL
7075284, at *5-6 (N.D. Ala. Nov. 13, 2015) (holding fraudulent misrepresentation and suppression
claims were defensively preempted by ERISA); Wiesenberg v. Paul Revere Life Ins. Co., 887 F.
Supp. 1529, 1531 (S.D. Fla. 1995) (holding state law claim for declaratory judgment was
defensively preempted by ERISA); Florida Pediatric Critical Care, P.A. v. Vista Healthplan of
South Florida, Inc., 2009 WL 2868400, at *4 (S.D. Fla. Sept. 3, 2009) (same). Courts have also
found § 1144(a) to defensively preempt breach of contract claims that are based on the denial of
benefits under an ERISA-governed employee benefit plan. See, e.g., Williams v. Wright, 927 F.
2d 1540, 1549-50 (11th Cir. 1991) (“[T]his court and others have unanimously held that [state law
breach of contract claims] are [defensively] preempted by ERISA.”).

                                               17
        Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 18 of 22




       Mrs. Wright’s remaining state law claims are based on (1) her alleged

entitlement to benefits under the two policies insuring Mr. Wright’s life that are part

of the plan the undersigned has determined to be subject to ERISA and (2) the

defendants’ alleged wrongful denial of those benefits. Otherwise put, Mrs. Wright

would have no claim for bad faith failure to pay insurance benefits, fraud, or

declaratory judgment absent the ERISA plan, and each of these claims requires

consideration of the plan. For these reasons, and based on the authority cited above,

Mrs. Wright’s remaining state law claims “relate to” the plan and, thus, are

defensively preempted by ERISA and due to be dismissed. 11

       B.     ERISA Claim

       The Eleventh Circuit has repeatedly held a plaintiff must exhaust her

administrative remedies before asserting an ERISA claim in federal court. Variety

Children’s Hosp., Inc., 57 F.3d at 1042 (collecting cases); see also Perrino v. S. Bell

Tel. & Tel. Co., 209 F.3d 1309, 1315 (11th Cir. 2000) (describing the exhaustion

requirement as well-settled law in the Eleventh Circuit and articulating the rationales

for the requirement); Lanfear v. Home Depot, Inc., 536 F.3d 1217, 1223 (11th Cir.

2008) (noting the exhaustion requirement is clear law in the Eleventh Circuit). The

requirement is strictly enforced, “with certain caveats reserved for exceptional

11
   Because it is clear Mrs. Wright’s bad faith and fraud claims are defensively preempted by
ERISA, the undersigned declines to address the defendants’ alternative arguments these claims are
time-barred and insufficiently pleaded.

                                              18
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 19 of 22




circumstances” – namely, “when resort to administrative remedies would be futile

or the remedy inadequate” or “where a claimant is denied meaningful access to the

administrative review scheme in place.” Perrino, 209 F.3d at 1315-16 (internal

quotation marks and citation omitted); see also Lanfear, 536 F.3d at 1224-25

(suggesting the “futility” exception and the “denial of meaningful access” exception

are coextensive to the extent “the futility exception protects participants who are

denied meaningful access to administrative procedures”); Amato v. Bernard, 618

F.2d 559, 568-69 (9th Cir. 1980) (holding inadequacy exception to exhaustion

requirement inapplicable where administrative appeals procedures were clearly

defined in ERISA-governed pension plan, simple, intended to work quickly and

could result in claimant receiving all relief to which he was entitled under plan, and

there was no evidence that would call into doubt whether procedures worked in the

way intended). 12 Where a plaintiff fails to plead or recite facts showing she has

exhausted her administrative remedies, her ERISA claim is subject to dismissal, and

it is not sufficient for a plaintiff merely to allege she has complied with “all

conditions precedent” or that “such conditions have been waived or excused.”

Variety Children’s Hosp., Inc., 57 F.3d at 1042, 1042 n.2. “The decision of a district




12
  The Eleventh Circuit cited Amato favorably in Curry v. Cont. Fabricators Inc. Profit Sharing
Plan, 891 F.2d 842, 846 (11th Cir. 1990). The Eleventh Circuit later abrogated its decision in
Curry to the extent that decision addressed ERISA’s attorney fee provision. See Murphy v.
Reliance Standard Life Ins. Co., 247 F.3d 1313, 1314-15 (11th Cir. 2001).
                                             19
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 20 of 22




court to apply or not apply the exhaustion of administrative remedies requirement

for ERISA claims is a highly discretionary decision,” reviewed “only for a clear

abuse of discretion.” Perrino, 209 F.3d at 1315.

      As of May 20, 2020, the record did not show Mrs. Wright had exhausted her

administrative remedies. Although she had filed claims with MetLife and MetLife

had issued initial determinations on those claims, the record is silent as to whether

Mrs. Wright invoked the appeals process provided for under the plan and, if so, the

status of that process or the outcome of the appeal(s). However, given the lapse of

time since the last update regarding the status of Mrs. Wright’s claims in the

administrative review process, rather than grant the defendants’ request that Mrs.

Wright’s ERISA claim be dismissed for lack of exhaustion or, alternatively, stayed

pending Mrs. Wright’s exhaustion of administrative remedies, the undersigned

denies the request without prejudice. The parties will be directed to file a joint

submission regarding the status of Mrs. Wright’s claims in the administrative review

process. To the extent that process remains pending, the defendants may renew their

request to dismiss or stay Mrs. Wright’s ERISA claim by filing a brief joint motion

that incorporates by reference the arguments made in their prior submissions.

      The undersigned notes Mrs. Wright has not made the showing necessary to

excuse the exhaustion requirement. Her assertions that as of April 20, 2020, she

“[was] exhausting all administrative remedies to no avail” and “[would] continue to


                                         20
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 21 of 22




exhaust any and all administrative remedies” merely indicate that as of April 20,

2020, she was in the midst of the administrative review process and, thus far,

unsatisfied with the initial determinations issued by MetLife. The assertions are

devoid of facts that would show continued efforts to comply with the process would

be futile or that the remedy provided by the process would be inadequate.

      The undersigned also notes Mrs. Wright’s apparent reliance on Swint v.

Protective Life Ins. Co., 779 F. Supp. 532 (S.D. Ala. 1991), to support an argument

she should not be required to exhaust her administrative remedies further is

misplaced. In Swint, the court held the defendant had waived its right to deny

coverage under an ERISA-governed medical and life group insurance policy by

leading the insured to believe he was protected under the policy. 779 F. Supp. at

560. The case addressed the substantive merits of an ERISA claim. It had nothing

to say about the exhaustion requirement for an ERISA claim and, thus, is not helpful

to Mrs. Wright at this stage of the litigation.

      C.     Request for Extra-contractual and Punitive Damages

      Extra-contractual damages (such as compensatory damages) and punitive

damages are not recoverable under § 1132(a)(1)(B). See Bishop v. Osborn Transp.,

Inc., 838 F.2d 1173, 1173-74 (11th Cir. 1988); Godfrey v. BellSouth Telecomm.,

Inc., 89 F.3d 755, 761 (11th Cir. 1996). Therefore, even if Mrs. Wright’s ERISA

claim is properly before the court, her request for compensatory and punitive

                                           21
       Case 2:18-cv-01897-SGC Document 43 Filed 03/25/21 Page 22 of 22




damages is due to be dismissed. See Wood, 2015 WL 7075284, at *6-7 (dismissing

demands for extra-contractual and punitive damages).

VI.   Conclusion

      MetLife’s motion to supplement its motion to dismiss and/or stay counts

asserted in the second amended complaint (Doc. 42) is GRANTED to the extent the

undersigned has considered the information provided in the supplement in ruling on

the underlying motion. Additionally, for the foregoing reasons the defendants’

motions directed to the first and second amended complaints (Docs. 24, 34, 40, 41)

are GRANTED to the extent Mrs. Wright’s state law claims are DISMISSED

WITH PREJUDICE as preempted by ERISA and her request for compensatory

and punitive damages are DISMISSED. The motions are DENIED WITHOUT

PREJUDICE with respect to Mrs. Wright’s ERISA claim.               The parties are

DIRECTED to file a joint submission regarding the status of Mrs. Wright’s claims

in MetLife’s administrative review process within fourteen (14) calendar days from

the entry date of this order. Finally, given the status of Mrs. Wright’s ERISA claim

is unclear, Regions’ motion to stay the Rule 26(f) deadline (Doc. 39), which is

unopposed, is GRANTED.

      DONE this 25th day of March, 2021.

                                             ______________________________
                                             STACI G. CORNELIUS
                                             U.S. MAGISTRATE JUDGE

                                        22
